DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9, & 11-21 of U.S. Application No. 17/036774 filed on 09/06/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed09/06/2022. Claims 1-9, & 11-17 are presently amended.  Claim 10 is cancelled and claim 21 is newly added. Claims 1-9, & 11-21 are presently pending and are presented for examination.

Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): the amendments to the claims overcome the previous claim interpretation under 35 U.S.C. § 112(f). Therefore, the previous claim interpretation under 35 U.S.C. § 112(f) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: the amendments to the claims overcome the previous 35 USC § 101 rejection. Therefore, the previous 35 USC § 101 rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose the limitation “in response to an occurrence of a collision of the vehicle on the optimal path, generate an emergency path based on the field-of-view information, the emergency path being different from the optimal path and comprising a control command for controlling at least one of a driving direction or a driving speed of the vehicle, control the interface to guide the vehicle along the emergency path, generate a first emergency path for guiding the vehicle out of a collision location of the collision.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As per the previous office action, Van `799 discloses a sensor abnormality detection device that detects a situation of a first region and a second region around an own vehicle. Based on the situation and sensor abnormality, the vehicle is able to depict which way the own vehicle is able to maneuver in order to avoid a second collision after the first collision has occurred (see at least Van `799, para. [0065]). Van `799 senses the sensor abnormalities by comparing sensing information prior to and after the primary collision in order to conclude if there is sensor abnormality (see at least Van `799, para. [0062]). Further, based on the sensor that are normal, Van `799 is able to depict an emergency path to route the vehicle out of the collision location in order to avoid a second collision. In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. A new grounds of rejection is made in view of US 2017/0297576A1 (“Halder”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11, & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0288799A1 (“Van`799”), in view of US 2021/0201677A1 (“Oyama”), in view of US 2017/0297576A1 (“Halder”).
As per claim 1 Van `799 discloses
A path providing device configured to provide path information to a vehicle, the path providing device comprising:
the sensing information comprising an image received from an image sensor among the one or more sensors (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is a surrounding environment recognition device that recognizes the surrounding situation of the vehicle such as a moving object, a stationary obstacle, and the like at the periphery of the vehicle. The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like.); and
a processor configured to:
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road (see at least Van `799, Fig. 12 para. [0036]: The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road...as the surrounding environment information and outputs the surrounding environment information to the ECU 1. & para. [0084]:  FIG. 12 illustrates a scene in which the vehicle 10 serving as the own vehicle overtakes another preceding vehicle 30 on the same travelling lane, and primarily collides with another vehicle 20 travelling on the oncoming lane.),
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.), 
merge the field-of-view information with dynamic information related to a movable object located on the optimal path (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.),
update the optimal path based on the dynamic information (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.),
in response to an occurrence of a collision of the vehicle on the optimal path (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided. & para. [0062]: However, when determined that the collision with the obstacle is unavoidable by the collision avoiding determination unit 1c, the primary collision may not be avoidable even through the process of the avoidance control unit 1g. In such a case as well, it is desirable in terms of safety to control the vehicle 10 immediately after the primary collision to be moved to a safe place, and minimize the impact by the secondary collision that may occur next. The steering assistance for avoiding the secondary collision can be executed by carrying out the avoidance control even after the primary collision by the avoidance control unit 1g, but in such a case, there is a need to take into consideration that there is a possibility the abnormality occurred in the surrounding environment recognition sensor 3 by the influence of the primary collision. In the present embodiment, in order to assist the avoidance of the secondary collision, the avoidance control unit 1g is caused to execute the following process so as to carry out the steering assistance of the secondary collision avoidance corresponding to the sensor state (normal/abnormal) based on the technique (sensor abnormality determination unit 1e) that enables the abnormality determination of the in-vehicle sensor (surrounding environment recognition sensor 3) for recognizing the surrounding environment.), 
generate an emergency path based on the field-of-view information, the emergency path being different from the optimal path and comprising a control command for controlling at least one of a driving direction or a driving speed of the vehicle (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.), 
control the computer to guide the vehicle along the emergency path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.),
generate a first emergency path for guiding the vehicle out of a collision location of the collision (see at least Van `799, para. [0062]: However, when determined that the collision with the obstacle is unavoidable by the collision avoiding determination unit 1c, the primary collision may not be avoidable even through the process of the avoidance control unit 1g. In such a case as well, it is desirable in terms of safety to control the vehicle 10 immediately after the primary collision to be moved to a safe place, and minimize the impact by the secondary collision that may occur next. The steering assistance for avoiding the secondary collision can be executed by carrying out the avoidance control even after the primary collision by the avoidance control unit 1g, but in such a case, there is a need to take into consideration that there is a possibility the abnormality occurred in the surrounding environment recognition sensor 3 by the influence of the primary collision. In the present embodiment, in order to assist the avoidance of the secondary collision, the avoidance control unit 1g is caused to execute the following process so as to carry out the steering assistance of the secondary collision avoidance corresponding to the sensor state (normal/abnormal) based on the technique (sensor abnormality determination unit 1e) that enables the abnormality determination of the in-vehicle sensor (surrounding environment recognition sensor 3) for recognizing the surrounding environment. & para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.).
However Van `799 does not explicitly disclose
a telecommunication controller configured to receive map information comprising a plurality of layers of data from a server;
an interface configured to receive sensing information from one or more sensors disposed at the vehicle,
the optimal path comprising one or more lanes included in the map information,
based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information to at least one of the server or an electrical component disposed at the vehicle,
based on the movable object being present within a predetermined range from the vehicle, and 
based on the moveable object not being present within the predetermined range from the vehicle, generate a second emergency path for guiding the vehicle out of the collision location, the second emergency path being different from the first emergency path.
Oyama teaches
a telecommunication controller configured to receive map information comprising a plurality of layers of data from a server (see at least Oyama, para. [0108]:  In Step ST23, the server CPU 14 may map the traveling environment on an actual map and a predicted map. The traveling environment may be, for example, information about a traffic congestion situation or a road closure situation indicating a state of each road. By the mapping of the traveling environment, information indicating the traveling environment may be allocated, on the actual map and the predicted map, for each position or range corresponding to the traveling environment.);
an interface configured to receive sensing information from one or more sensors disposed at the vehicle (see at least Oyama, para. [0076]: The UI operation ECU 28 may be coupled to a user interface device for the user riding the vehicle 100. For example, the UI operation ECU 28 may be coupled to a display device 41 and an operation device 42. The display device 41 may be, for example, a liquid crystal device or an image projection device. The operation device 42 may be, for example, a touch panel, a keyboard, or a noncontact operation detection device. The display device 41 and the operation device 42 may be installed, for example, on an inner surface of a vehicle compartment in which the user rides. The UI operation ECU 28 may acquire data from the vehicle network 30, and cause the display device 41 to perform display on the basis of the data.), 
the optimal path comprising one or more lanes included in the map information (see at least Oyama, para. [0061]: In existing techniques, the vehicle 100 sets a route to a destination, for example, in a navigation device, and a user him/herself performs a driving operation while ensuring safety in accordance with guidance of the route, which enables the vehicle 100 to move safely to the destination. & para. [0174]: Some roads have several lanes directed in the same direction. The road traffic condition or the number of preceding vehicles may be different between the lanes. For example, the vehicles 100 are likely to be decelerated and congested at an exit or a junction of a highway.),
based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information to at least one of the server or an electrical component disposed at the vehicle (see at least Oyama, para. [0078]: The detection ECU 26 may be coupled, for example, to detection members. The detection members may each detect a traveling state of the vehicle 100. Examples of the detection members may include a speed sensor 61, an acceleration sensor 62, a camera such as a stereo camera 63, a vehicle interior camera 64, a microphone 65, and a GNSS receiver 66. The speed sensor 61 may be configured to detect a speed of the vehicle 100. The acceleration sensor 62 may be configured to detect a rate of acceleration of the vehicle 100. The stereo camera 63 may be configured to capture an image of an outside area of the vehicle 100. The vehicle interior camera 64 may be configured to capture an image of the user in the vehicle compartment. The microphone 65 may be configured to convert sound inside and outside the vehicle 100 into data. The GNSS receiver 66 may be configured to detect a position of the vehicle 100. The GNSS receiver 66 may receive the radio waves from the GNSS satellites 110, like the server GNSS receiver 12, to obtain a latitude and a longitude, indicating the current position of the own vehicle, and a current time. It is thus expected that the current time of the vehicle 100 match, with high precision, the current time based on the server GNSS receiver 12 of the server 6. The detection ECU 26 may acquire detection information from each of the detection members, and output data including the detection information to the vehicle network 30.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of a telecommunication control unit configured to receive map information comprising a plurality of layers of data from a server, an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the optimal path comprising one or more lanes included in the map information, based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information to at least one of the server or an electrical component disposed at the vehicle of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).
Halder teaches
based on the movable object being present within a predetermined range from the vehicle (see at least Halder, para. [0015]: For example , if the vehicle determines that an object has quickly and/or unexpectedly moved into the vehicle's path, and poses a risk of colliding with the vehicle (e.g., the object is within a threshold distance of the vehicle), the vehicle can transition into driving state 106.), 
generate emergency brakes to guide vehicle out of vehicle collision (see at least Halder, para. [0015]: The logic or procedures in driving state 106 can be specific to driving state 106 for avoiding a collision with the object . For example , while in driving state 106 , the vehicle can be prepared to apply its emergency brakes),
based on the moveable object not being present within the predetermined range from the vehicle (see at least Halder, para. [0015]: In this way, the vehicle can apply maximum braking power while maintaining safe distance (e.g., greater than a predetermined distance) from a trailing vehicle, so as to avoid collision with the trailing vehicle as well as the object.), 
generate a second emergency path for guiding the vehicle out of the collision location, the second emergency path being different from the first emergency path (see at least Halder, para. [0016]: Driving state 108 can correspond to an emergency vehicle driving state into which the vehicle can automatically transition if the vehicle determines that an emergency vehicle (e.g., a police car, a fire truck, an ambulance, etc.) is approaching the vehicle . The logic or procedures in driving state 108 can be specific to driving state 108 for safely pulling over to the side of the road to allow the emergency vehicle to pass. For example, while in driving state 108, the vehicle can focus its sensors on conditions to the vehicle's right (e.g., if the vehicle is pulling over to the right side of the road) to identify a path to move over to the right side of the road that is clear of obstacles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of based on the movable object being present within a predetermined range from the vehicle, and based on the moveable object not being present within the predetermined range from the vehicle, generate a second emergency path for guiding the vehicle out of the collision location, the second emergency path being different from the first emergency path of Halder in order for the vehicle can easily and effectively adapt to many different conditions encountered by the vehicle (see at least Halder, para. [0003]).

As per claim 2 Van `799 discloses
wherein the processor is configured to:
determine at least one of a driving enabled direction and a driving disabled direction based on the collision (see at least Van `799, para. [0065-0066]: Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited. Although not illustrated, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the right side than to the left side as the steering assistance of the secondary collision avoidance after the primary collision when determined that the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) arranged on the front left side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e.), and
generate the emergency path to guide the vehicle in the driving enabled direction (see at least Van `799, para. [0065-0066]: As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited.).

As per claim 3 Van `799 discloses
wherein the processor is configured to:	
based on the collision, determine a failure sensor among the one or more sensors disposed at the vehicle (see at least Van `799, Fig. 7 & para. [0065]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.), and
determine the driving disabled direction based on failure sensing information received from the failure sensor (see at least Van `799, Fig. 7 & para. [0065-0066]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision. Therefore, according to the process of the avoidance control unit 1g, the sensor abnormality detection device of the present embodiment limits the movement in the direction of low reliability of the sensor detection result to suppress the unpredicted collision of the system.).

As per claim 4 Van `799 discloses
wherein the processor is configured to exclude the failure sensing information from the sensing information for generating the field-of-view information (see at least Van `799, Fig. 6-7 & para. [0056]: However, in the example of FIG. 6, the abnormality such as the axial shift occurs in the sensor 2 mounted on the vehicle 10 due to the collision with the vehicle 20 thus changing the second region, and hence the first overlapping region in which the first region covered by the sensor 1 and the second region covered by the sensor 2 are partially overlapped no longer exists. Thus, the coincidence degree recording unit 1b records the coincidence degree assuming the coincidence degree is low since the overlapping region does not exist in the calculation of the coincidence degree of the surrounding environment information in the overlapping region of the surrounding environment recognition sensor 3.).

As per claim 11 Van `799 discloses
wherein the processor is configured to:
based on the collision, select an emergency path sensor among the one or more sensors disposed at the vehicle (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.); and
generate the emergency path based on emergency sensing information generated by the emergency path sensor (see at least Van `799, para. [0065]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision. Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. ).

As per claim 14 Van `799 discloses
wherein the processor is configured to vary the emergency path sensor based on at least one of a location of the collision or an impact of the collision (see at least Van `799, para. [0080-0081]:  As illustrated in FIG. 11, the avoidance control unit 1g determines whether or not the recognition state of the sensor [i] of the plurality of surrounding environment recognition sensors 3 mounted on the vehicle 10 is “abnormal” based on the determination result of the sensor abnormality determination unit 1e (step S51). When determined that the recognition state of the sensor [i] is “abnormal” in step S51 (step S51: Yes), the avoidance control unit 1g sets the limiting rate (lateral G) of the control target value in the direction covered by the sensor [i] large (step S52). That is, in step S52, the avoidance control unit 1g relatively makes the limit with respect to the changing rate of the control target large when the control target is set to the detection region of the surrounding environment recognition sensor 3 determined as abnormal by the sensor abnormality determination unit 1e as the steering assistance of the secondary collision avoidance after the primary collision. Thereafter, the process is terminated.).

As per claim 15 Van `799 discloses
wherein the processor is configured to:
based on the collision of the vehicle, identify an accident lane among the plurality of lanes of the road (see at least Van `799, para. [0084]: FIG. 12 illustrates a scene in which the vehicle 10 serving as the own vehicle overtakes another preceding vehicle 30 on the same travelling lane, and primarily collides with another vehicle 20 travelling on the oncoming lane. In FIG. 12, assumption is made that abnormality occurred in the surrounding environment recognition sensor 3 (e.g., sensor 2) mounted on the front right side by the collision at the front right side with the vehicle 20 when the vehicle 10 overtook the vehicle 30. ); and
However Van `799 does not explicitly disclose
control the telecommunication controller to output the dynamic information that indicates the accident lane.
Oyama teaches
control the telecommunication controller to output the dynamic information that indicates the accident lane (see at least Oyama, para. [0249-0250]:  For example, even in a traveling environment of snowstorm or rainy night that hinders a visual field, the following vehicles 100 may be decelerated (e.g., from 100 km/h) and stopped by the automatic driving to safely avoid contact with the vehicle 100 in the state of emergency. When the vehicle 100 is in an accident on a left lane, for example, the following vehicles 100 are decelerated to stop behind the vehicle 100 in the accident or are caused to make a lane change to a right lane and pass by the vehicle 100 in the accident with decelerating depending on the setting status of the intrusion-prohibitive section. Alternatively, the information generated by the server CPU 14 may be used to control the movement of the following vehicles 100 in an indirect manner. For example, the information generated by the server CPU 14 may be displayed on the display devices or the mobile terminals of the occupants of the following vehicles 100. The information generated by the server CPU 14 may be displayed on a screen of an application program of the mobile terminal, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of control the telecommunication controller to output the dynamic information that indicates the accident lane of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).

As per claim 16 Van does not disclose
wherein the processor is configured to:
based on the collision of the vehicle, determine whether the vehicle is able to move to the emergency path; and
based on determining that the vehicle is unable to move to the emergency path, control the telecommunication controller to output the dynamic information that indicates the accident lane.
Oyama teaches
wherein the processor is configured to:
based on the collision of the vehicle (see at least Oyama, para. [0078]: In a case where, for example, the acceleration sensor 62 detects acceleration, and a rate of the acceleration exceeds a threshold for collision detection, the detection ECU 26 may determine that a collision is detected. The detection ECU 26 may include a result of the collision detection in the data. The detection ECU 26 may extract a mobile body on the basis of a captured image obtained by the stereo camera 63. The mobile body may be a pedestrian or the other vehicle 100, for example, present around the own vehicle.), 
determine whether the vehicle is able to move to the emergency path (see at least Oyama, Fig. 14 & para. [0225]: FIG. 14 schematically illustrates an explanatory diagram of an exemplary road. The road illustrated in FIG. 14 may have four lanes in total. The upper two lanes are opposite to the lower two lanes. Out of the four lanes, a vehicle 100 is stopped on a lane adjacent to the middle of the road (hereinafter also referred to as middle lane). Several following vehicles 100 are moving behind the vehicle 100 stopped. The mobile terminal 200 is carried by an occupant moving out of the vehicle 100 to the outside.); and
based on determining that the vehicle is unable to move to the emergency path, control the telecommunication controller to output the dynamic information that indicates the accident lane (see at least Oyama, para. [0249-0250]:  For example, even in a traveling environment of snowstorm or rainy night that hinders a visual field, the following vehicles 100 may be decelerated (e.g., from 100 km/h) and stopped by the automatic driving to safely avoid contact with the vehicle 100 in the state of emergency. When the vehicle 100 is in an accident on a left lane, for example, the following vehicles 100 are decelerated to stop behind the vehicle 100 in the accident or are caused to make a lane change to a right lane and pass by the vehicle 100 in the accident with decelerating depending on the setting status of the intrusion-prohibitive section. Alternatively, the information generated by the server CPU 14 may be used to control the movement of the following vehicles 100 in an indirect manner. For example, the information generated by the server CPU 14 may be displayed on the display devices or the mobile terminals of the occupants of the following vehicles 100. The information generated by the server CPU 14 may be displayed on a screen of an application program of the mobile terminal, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to: based on the collision of the vehicle, determine whether the vehicle is able to move to the emergency path; and based on determining that the vehicle is unable to move to the emergency path, control the telecommunication controller to output the dynamic information that indicates the accident lane of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).

As per claim 17 Van `799 discloses
A method for providing path information to a vehicle, the method comprising:
receiving sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor among the one or more sensors (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is a surrounding environment recognition device that recognizes the surrounding situation of the vehicle such as a moving object, a stationary obstacle, and the like at the periphery of the vehicle. The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like.);
based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road (see at least Van `799, Fig. 12 & para. [0084]:  FIG. 12 illustrates a scene in which the vehicle 10 serving as the own vehicle overtakes another preceding vehicle 30 on the same travelling lane, and primarily collides with another vehicle 20 travelling on the oncoming lane.);
determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.);
merging the field-of-view information with dynamic information related to a movable object located on the optimal path (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.);
updating the optimal path based on the dynamic information (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.);
in response to an occurrence of a collision of the vehicle on the optimal path (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.), 
generating an emergency path based on the field-of-view information, the emergency path being different from the optimal path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.); and
controlling the vehicle to drive along the emergency path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.),
generate a first emergency path for guiding the vehicle out of a collision location of the collision (see at least Van `799, para. [0062]: However, when determined that the collision with the obstacle is unavoidable by the collision avoiding determination unit 1c, the primary collision may not be avoidable even through the process of the avoidance control unit 1g. In such a case as well, it is desirable in terms of safety to control the vehicle 10 immediately after the primary collision to be moved to a safe place, and minimize the impact by the secondary collision that may occur next. The steering assistance for avoiding the secondary collision can be executed by carrying out the avoidance control even after the primary collision by the avoidance control unit 1g, but in such a case, there is a need to take into consideration that there is a possibility the abnormality occurred in the surrounding environment recognition sensor 3 by the influence of the primary collision. In the present embodiment, in order to assist the avoidance of the secondary collision, the avoidance control unit 1g is caused to execute the following process so as to carry out the steering assistance of the secondary collision avoidance corresponding to the sensor state (normal/abnormal) based on the technique (sensor abnormality determination unit 1e) that enables the abnormality determination of the in-vehicle sensor (surrounding environment recognition sensor 3) for recognizing the surrounding environment.).
However Van `799 does not explicitly disclose
receiving map information comprising a plurality of layers of data from a server;
the optimal path comprising one or more lanes included in the map information,
generating field-of-view information for autonomous driving based on the sensing information and the optimal path, and transmitting the field-of-view information to at least one of the server or an electrical component disposed at the vehicle,
based on the movable object being present within a predetermined range from the vehicle, and 
based on the moveable object not being present within the predetermined range from the vehicle, generate a second emergency path for guiding the vehicle out of the collision location, the second emergency path being different from the first emergency path.
Oyama teaches
receiving map information comprising a plurality of layers of data from a server (see at least Oyama, para. [0108]:  In Step ST23, the server CPU 14 may map the traveling environment on an actual map and a predicted map. The traveling environment may be, for example, information about a traffic congestion situation or a road closure situation indicating a state of each road. By the mapping of the traveling environment, information indicating the traveling environment may be allocated, on the actual map and the predicted map, for each position or range corresponding to the traveling environment.);
the optimal path comprising one or more lanes included in the map information (see at least Oyama, para. [0061]: In existing techniques, the vehicle 100 sets a route to a destination, for example, in a navigation device, and a user him/herself performs a driving operation while ensuring safety in accordance with guidance of the route, which enables the vehicle 100 to move safely to the destination. & para. [0174]: Some roads have several lanes directed in the same direction. The road traffic condition or the number of preceding vehicles may be different between the lanes. For example, the vehicles 100 are likely to be decelerated and congested at an exit or a junction of a highway.),
generating field-of-view information for autonomous driving based on the sensing information and the optimal path, and transmitting the field-of-view information to at least one of the server or an electrical component disposed at the vehicle (see at least Oyama, para. [0078]: The detection ECU 26 may be coupled, for example, to detection members. The detection members may each detect a traveling state of the vehicle 100. Examples of the detection members may include a speed sensor 61, an acceleration sensor 62, a camera such as a stereo camera 63, a vehicle interior camera 64, a microphone 65, and a GNSS receiver 66. The speed sensor 61 may be configured to detect a speed of the vehicle 100. The acceleration sensor 62 may be configured to detect a rate of acceleration of the vehicle 100. The stereo camera 63 may be configured to capture an image of an outside area of the vehicle 100. The vehicle interior camera 64 may be configured to capture an image of the user in the vehicle compartment. The microphone 65 may be configured to convert sound inside and outside the vehicle 100 into data. The GNSS receiver 66 may be configured to detect a position of the vehicle 100. The GNSS receiver 66 may receive the radio waves from the GNSS satellites 110, like the server GNSS receiver 12, to obtain a latitude and a longitude, indicating the current position of the own vehicle, and a current time. It is thus expected that the current time of the vehicle 100 match, with high precision, the current time based on the server GNSS receiver 12 of the server 6. The detection ECU 26 may acquire detection information from each of the detection members, and output data including the detection information to the vehicle network 30.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of receiving map information comprising a plurality of layers of data from a server; the optimal path comprising one or more lanes included in the map information, generating field-of-view information for autonomous driving based on the sensing information and the optimal path, and transmitting the field-of-view information to at least one of the server or an electrical component disposed at the vehicle of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).
Halder teaches
based on the movable object being present within a predetermined range from the vehicle (see at least Halder, para. [0015]: For example , if the vehicle determines that an object has quickly and/or unexpectedly moved into the vehicle's path, and poses a risk of colliding with the vehicle (e.g., the object is within a threshold distance of the vehicle), the vehicle can transition into driving state 106.), 
generate emergency brakes to guide vehicle out of vehicle collision (see at least Halder, para. [0015]: The logic or procedures in driving state 106 can be specific to driving state 106 for avoiding a collision with the object . For example , while in driving state 106 , the vehicle can be prepared to apply its emergency),
based on the moveable object not being present within the predetermined range from the vehicle (see at least Halder, para. [0015]: In this way, the vehicle can apply maximum braking power while maintaining safe distance (e.g., greater than a predetermined distance) from a trailing vehicle, so as to avoid collision with the trailing vehicle as well as the object.), 
generate a second emergency path for guiding the vehicle out of the collision location, the second emergency path being different from the first emergency path (see at least Halder, para. [0016]: Driving state 108 can correspond to an emergency vehicle driving state into which the vehicle can automatically transition if the vehicle determines that an emergency vehicle (e.g., a police car, a fire truck, an ambulance, etc.) is approaching the vehicle . The logic or procedures in driving state 108 can be specific to driving state 108 for safely pulling over to the side of the road to allow the emergency vehicle to pass. For example, while in driving state 108, the vehicle can focus its sensors on conditions to the vehicle's right (e.g., if the vehicle is pulling over to the right side of the road) to identify a path to move over to the right side of the road that is clear of obstacles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of based on the movable object being present within a predetermined range from the vehicle, and based on the moveable object not being present within the predetermined range from the vehicle, generate a second emergency path for guiding the vehicle out of the collision location, the second emergency path being different from the first emergency path of Halder in order for the vehicle can easily and effectively adapt to many different conditions encountered by the vehicle (see at least Halder, para. [0003]).

As per claim 18 Van `799 discloses
wherein generating the emergency path comprises:
based on the collision, determining at least one of a driving enabled direction or a driving disabled direction (see at least Van `799, para. [0065-0066]: Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited. Although not illustrated, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the right side than to the left side as the steering assistance of the secondary collision avoidance after the primary collision when determined that the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) arranged on the front left side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e.); and
generating the emergency path to guide the vehicle in the driving enabled direction (see at least Van `799, para. [0065-0066]: As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited.).

As per claim 19 Van `799 discloses
further comprising:
based on the collision, determining a failure sensor among the one or more sensors disposed at the vehicle (see at least Van `799, Fig. 7 & para. [0065]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.); and
determining the driving disabled direction based on failure sensing information received from the failure sensor (see at least Van `799, Fig. 7 & para. [0065-0066]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision. Therefore, according to the process of the avoidance control unit 1g, the sensor abnormality detection device of the present embodiment limits the movement in the direction of low reliability of the sensor detection result to suppress the unpredicted collision of the system.).

As per claim 20 Van `799 discloses
further comprising:
excluding the failure sensing information from the sensing information for generating the field-of-view information  (see at least Van `799, Fig. 6-7 & para. [0056]: However, in the example of FIG. 6, the abnormality such as the axial shift occurs in the sensor 2 mounted on the vehicle 10 due to the collision with the vehicle 20 thus changing the second region, and hence the first overlapping region in which the first region covered by the sensor 1 and the second region covered by the sensor 2 are partially overlapped no longer exists. Thus, the coincidence degree recording unit 1b records the coincidence degree assuming the coincidence degree is low since the overlapping region does not exist in the calculation of the coincidence degree of the surrounding environment information in the overlapping region of the surrounding environment recognition sensor 3.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, further in view of US 2020/0216028A1 (“Kato”).
As per claim 5 Van does not explicitly disclose
wherein the processor is configured to control the interface unit to restrict transmission of the failure sensing information from the failure sensor.
Kato discloses
wherein the processor is configured to control the interface unit to restrict transmission of the failure sensing information from the failure sensor (see at least Kato, para. [0033]: a reception stop portion that may stop reception operation of the communication portion based on a detection result from the acceleration sensor; a fault detection portion that may detect a failure in the acceleration sensor; and an operation change portion that may prevent the reception stop portion from stopping the reception operation of the communication portion when the failure detection portion may detect the failure in the acceleration sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of the processor is configured to control the interface unit to restrict transmission of the failure sensing information from the failure sensor of Kato in order to avoid unnecessarily continuing to stop the reception operation for performing power saving (see at least Kato, para. [0034]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, in view of US 2016/0001775A1 (“Wilhelm”).
As per claim 6 Van `799 does not explicitly disclose
wherein the processor is configured to:
search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law.
Wilhelm teaches
wherein the processor is configured to:
search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law (see at least Wilhelm, para. [0034]: Chronologically after the detection of an imminent collision, the assistance system and/or the automatic driving function expands a search field for an emergency trajectory (Module 30, FIG. 2) to be selected, for example by allowing violations of the traffic rules, such as an evasion into an oncoming lane, an emergency lane, a median strip, a walkway, etc. (FIG. 5, Module 61, see below).This means that locations of this type otherwise forbidden to the ego-vehicle may be traversed in the exceptional situation of the imminent collision or used in order to prevent the collision. This is of course only possible if there is no threat of physical injury (other person and/or passenger of the ego-vehicle)and, where applicable, no excessive property damage. If there is no threat of physical injury, then damage to the ego-vehicle may be taken into consideration, for example, if thereby physical injury to potential other parties in the accident or otherwise higher property damage may be avoided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law of Wilhelm in order to reduce the number and severity of accidents (see at least Wilhelm, para. [0004]).

Claim(s) 7 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, in view of Wilhelm, further in view of US 2021/0179135A1(“Ahn”).
As per claim 7 Van does not explicitly disclose
wherein the processor is configured to:	
based on the movable object being present within a predetermined range from the vehicle, generate the emergency path within a range that complies with the road traffic law; and
based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law
Ahn teaches
wherein the processor is configured to:	
based on the movable object being present within a predetermined range from the vehicle (see at least Ahn, para. [0079]: The path planner 130 may calculate differences between the intersection arrival time of the vehicle 10 and the intersection arrival times of the peripheral vehicles 20 when the intersection arrival time of the vehicle 10 and the intersection arrival times of the peripheral vehicles 20 are calculated, and predict a collision situation between the vehicle 10 and the peripheral vehicle 20 and search for a point at which to bypass the intersection when the difference between the intersection arrival time of the vehicle 10 and the intersection arrival time of the peripheral vehicle 20 is a predetermined reference value or less. Here, the point at which to bypass the intersection may include a point in the intersection at which the host vehicle 10 may make at least one of an unprotected U-turn or a right-turn.), 
generate the emergency path within a range that complies with the road traffic law (see at least Ahn, para. [0098]: First, upon determining that the vehicle is not movable to the searched point at which to bypass the intersection (NO in S755), the autonomous driving system 100 may change a destination to a safety zone and generate an emergency path (S771). Here, the safety zone means a portion of a road which is indicated by a safety sign or an artificial structure for vehicle safety set by the Road Traffic Law.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to be based on the movable object being present within a predetermined range from the vehicle, generate the emergency path within a range that complies with the road traffic law  of Ahn in order to generate an alternative path for bypassing the intersection (see at least Ahn, para. [0013]).
Wilhelm teaches
based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law (see at least Wilhelm, para. [0034]: Chronologically after the detection of an imminent collision, the assistance system and/or the automatic driving function expands a search field for an emergency trajectory (Module 30, FIG. 2) to be selected, for example by allowing violations of the traffic rules, such as an evasion into an oncoming lane, an emergency lane, a median strip, a walkway, etc. (FIG. 5, Module 61, see below).This means that locations of this type otherwise forbidden to the ego-vehicle may be traversed in the exceptional situation of the imminent collision or used in order to prevent the collision. This is of course only possible if there is no threat of physical injury (other person and/or passenger of the ego-vehicle)and, where applicable, no excessive property damage. If there is no threat of physical injury, then damage to the ego-vehicle may be taken into consideration, for example, if thereby physical injury to potential other parties in the accident or otherwise higher property damage may be avoided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law of Wilhelm in order to reduce the number and severity of accidents (see at least Wilhelm, para. [0004]).

As per claim 21 Van`799 does not explicitly disclose
wherein the first emergency path guides the vehicle from the optimal path to an opposite lane of the optimal path among the plurality of lanes in which vehicles travel in a direction opposite to the vehicle on the optimal path, and
wherein the second emergency path guides the vehicle from the optimal path in a direction away from the opposite lane. 
Wilhelm teaches
wherein the first emergency path guides the vehicle from the optimal path to an opposite lane of the optimal path among the plurality of lanes in which vehicles travel in a direction opposite to the vehicle on the optimal path (see at least Wilhelm, para. [0034]: Chronologically after the detection of an imminent collision, the assistance system and/or the automatic driving function expands a search field for an emergency trajectory (Module 30, FIG. 2) to be selected, for example by allowing violations of the traffic rules, such as an evasion into an oncoming lane, an emergency lane, a median strip, a walkway, etc. (FIG. 5, Module 61, see below).This means that locations of this type otherwise forbidden to the ego-vehicle may be traversed in the exceptional situation of the imminent collision or used in order to prevent the collision. This is of course only possible if there is no threat of physical injury (other person and/or passenger of the ego-vehicle)and, where applicable, no excessive property damage. If there is no threat of physical injury, then damage to the ego-vehicle may be taken into consideration, for example, if thereby physical injury to potential other parties in the accident or otherwise higher property damage may be avoided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the first emergency path guides the vehicle from the optimal path to an opposite lane of the optimal path among the plurality of lanes in which vehicles travel in a direction opposite to the vehicle on the optimal path of Wilhelm in order to reduce the number and severity of accidents (see at least Wilhelm, para. [0004]).
Ahn teaches
wherein the second emergency path guides the vehicle from the optimal path in a direction away from the opposite lane (see at least Ahn, para. [0098]: First, upon determining that the vehicle is not movable to the searched point at which to bypass the intersection (NO in S755), the autonomous driving system 100 may change a destination to a safety zone and generate an emergency path (S771). Here, the safety zone means a portion of a road which is indicated by a safety sign or an artificial structure for vehicle safety set by the Road Traffic Law.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the second emergency path guides the vehicle from the optimal path in a direction away from the opposite lane of Ahn in order to generate an alternative path for bypassing the intersection (see at least Ahn, para. [0013]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, further in view of US 2020/0148201A1 (“King”).
As per claim 8 Van `799 discloses
wherein the processor is configured to set the emergency path to have a higher priority than the abnormal path (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.).
Van does not explicitly disclose
wherein the processor is configured to set the emergency path to have a higher priority than the optimal path.
King teaches
wherein the processor is configured to set the emergency path to have a higher priority than the optimal path (see at least King, para. [0074-0076]: In some examples, a hard stop maneuver may take priority over other types of maneuvers. For instance, if a potential collision is detected, and a hard stop maneuver is initiated, the hard stop maneuver may take priority over any other maneuvers, such as a gentle stop maneuver that has already been initiated.... In some examples, the trajectory modification component 220 may generate a new trajectory for the autonomous vehicle 102. For example, based on a pose of the autonomous vehicle 102, perception data, etc., the trajectory modification component 220 may generate a trajectory that causes the autonomous vehicle 102 to pull over to a side of a road, to change lanes, and so on.... The modified trajectory may represent a deceleration along a trajectory (e.g., main or contingent) provided by the primary system 106 and/or represent another maneuver. In yet another example, the trajectory selection component 222 may send a signal to the system controller(s) 110 to use another trajectory that is indicated or provided by the trajectory validation component 218 and/or the trajectory modification component 220.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to set the emergency path to have a higher priority than the optimal path of King in order to ensure safety of passengers in a vehicle and others in proximity to the vehicle (see at least King, para. [0001]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, further in view of US 2018/0268695A1 (“Agnew”).
As per claim 9 Van does not disclose
wherein the processor is configured to, based on the emergency path being generated, control the interface unit to cancel the optimal path that was previously transmitted.
Agnew teaches
wherein the processor is configured to, based on the emergency path being generated, control the interface unit to cancel the optimal path that was previously transmitted (see at least Agnew, para. [0124]: When determining to take over the driving control from the driver (Yes at step S40), the control unit 100 may filter a driver input at step S50, and move the vehicle to a safe area through autonomous driving at step S60. That is, the control unit 100 may block the driver input such that the vehicle is controlled only through autonomous driving, establish a driving plan, and perform driving control to move the vehicle to a safe area. The driving plan may include checking a close safe area, setting a path to the safe area, planning to change a line, performing road exit control, performing collision avoidance control, and performing emergency driving, and the driving control may include lane following, lane changing, pulling off the road and holding. para. [0146]: Referring to FIG. 7, as described above, the ambient environment recognizer 1130 may calculate the trajectory load by using the driver's vehicle driving information supplied from the internal sensor 1110 and the ambient environment information supplied from the external sensor 1120, and calculate the dangerous driving index (or a peripheral risk index), based on the calculated trajectory load.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to, based on the emergency path being generated, control the interface unit to cancel the optimal path that was previously transmitted of Agnew  in order to protect the driver by preventing an accident. (see at least Agnew, para. [0107]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, further in view of US 2017/0001637 (“Van `637”).
As per claim 12 Van `799 discloseS
wherein the processor is configured to:
based on the collision, divide a range with respect to a point of the vehicle into a sensing enabled region and a sensing disabled region (see at least Van `799, Fig. 7 & para. [0065-0066]: Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited. Although not illustrated, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the right side than to the left side as the steering assistance of the secondary collision avoidance after the primary collision when determined that the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) arranged on the front left side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e.), and
select the emergency path sensor based on the sensing enabled region (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.).
Van `799 does not explicitly disclose\
divide a range of 360 degrees with respect to a point of the vehicle.
Van `637 discloses
divide a range of 360 degrees with respect to a point of the vehicle (see at least Van `637, para. [0045]: FIG. 3 shows an example in which sensors 1 to 3 are installed on the front of the vehicle 10, sensor 4 on the right side of the vehicle 10, sensor 5 on the left side of the vehicle 10, and sensor 6 on the rear of the vehicle 10. In FIG. 3, sensors 1 to 6 detect the situation of different detection areas. Sensor 1 detects the situation of the first area in the traveling direction side, sensor 2 detects the situation of the second area ranging from the front right to the right side, sensor 3 detects the situation of the third area ranging from the front left to the left side, sensor 4 detects the situation of the fourth area ranging from the rear right to the right side, sensor 5 detects the situation of the fifth area ranging from the rear left to the left side, and sensor 6 detects the situation of the sixth area in the direction side opposite to the traveling direction, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of divide a range of 360 degrees with respect to a point of the vehicle of Van `637 in order for the vehicle surrounding situation to be suitably estimated even when the surrounding situation cannot be detected because of an abnormality generated in a sensor due to a collision (see at least Van `637, para. [0011]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Halder, in view of Van `637, further in view of US 2021/0229658A1 (“Tsuji”).
As per claim 13 Van `799 does not explicitly disclose
wherein the processor is configured to determine a destination of the emergency path based on the emergency path sensor.
Tsuji discloses
wherein the processor is configured to determine a destination of the emergency path based on the emergency path sensor (see at least Tsuji, para. [0202]: In step S42, the destination path generator 132 generates an evacuation path to the emergency stop location, which is set in the stoppable region R24.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to determine a destination of the emergency path based on the emergency path sensor of Tsuji in order to o improve safety in bringing a vehicle to an emergency stop (see at least Tsuji, para. [0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668